COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER ON MOTION FOR REHEARING

Appellate case name:         Karl J. Lyons v. Terry David Ortego and Donna Hall Ortego,
                             individually and d/b/a D&D Supply

Appellate case number:       01-17-00092-CV

Trial court case number:     2014-31125

Trial court:                 281st District Court of Harris County


       Appellees’ motion for rehearing is denied.


Judge’s signature:   /s/ Michael Massengale
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Massengale and Brown

Date: December 20, 2018